DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 	Claims 1-65, 67, 85, 98-110, and 116 have been cancelled.  Claims 69, 70, 72-74, 76, 79, 80, 111-115, and 117 have been withdrawn.  Claims 66, 75, 77, 78, 81, 83, 86-88, and 92-97 have been amended. 
Claims 66, 68, 71, 75, 77, 78, 81-84, 86-97, and 118-130 are under examination.

2.	All rejections pertaining to claim 116 are moot because the claim was cancelled with the reply filed on 8/18/2021.
	The objection to claim 66 is withdrawn in response to the arguments filed on 8/18/2021.
	The rejection of claims 66, 68, 71, 75, 77, 78, 81-84, 86-97, 116, and 118-126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in 
The rejection of claim 87 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph in response to the amendment to specify that the genes are PrpE, PccB, AccA1, MmcE, MutA, and MutB.  

Claim Objections
3.	Claim 66 is objected to because of the recitation “an amino acid sequence of” in lines 9, 10, 12, 14, 16, and 18.  Appropriate correction to “the amino acid sequence set forth by” is required.

4.	Claim 71 is objected to because of the recitation “the transporter nucleic acid” in line 3.  Appropriate correction to “the one or more nucleic acid sequences encoding the one or more transporters of propionate” is required.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition 
	Claims 68, 71, 75, 77, 78, 81-84, 86, and 118-130 are included in the instant rejection because they depend upon the rejected claim 66 and thus, they also encompass the embodiment under rejection.  Claims 89 and 90 are included because they also encompass the embodiment under rejection due to their dependency upon the rejected claims 66, 87, and 88.

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites “one or more transporters” in line 2 and further “the transporter” in line 3, which renders the claim unclear because it uncertain which of the transporters 
	

Claim Rejections - 35 USC § 112(d)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 91-97 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting a first cassette comprising prpE, pccB, accA1 and a second cassette comprising mmcE, mutA, and mutB, claims 91-97 fail to further limit the subject matter of the parent claims 66 and 87, which are limited to cassettes comprising all of prpE, pccB, accA1, mmcE, mutA, and mutB.
By reciting SEQ ID NOs: 25, 32-34, 38, and 39, claims 92-97 fail to further limit the subject matter of the parent claim 66, which is limited to SEQ ID NOs: 71, 72, 95, 103, 105, 109, 111, and 130-134.  


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 66, 68, 83, 84, 86-97, 118, 119, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. (WO 14/066945), in view of each Yanicelli (J. Inherit. Metab. Dis., 2006, 29: 281-287), Textor et al. (Arch. Microbiol., 1997, 168: 428-436), Murli et al. (J. Ind. Microbiol. Biotechnol., 2003, 30: 500-509), and Mutka et al. (FEMS Yeast Res., 2006, 6: 40-47).
Al-Hafid et al. teach a genetically-engineered probiotic bacterium (such as Lactobacillus and Lactococcus) expressing phenylalanine ammonia lyase (PAL; i.e., an enzyme involved in phenylalanine catabolism) for the treatment of phenylkeyonuria PAH).  Al-Hafid et al. teach the necessity of developing genetically-engineered probiotic bacterium for PKU treatment because adherence to a life-long low phenylalanine dietary treatment is difficult.  Al-Hafid et al. teach that pharmaceutical compositions for oral administration comprising the genetically-engineered probiotic bacteria expressing PAL under the control of an inducible promoter (such as promoters responding to oxygen levels) are capable of significantly reduce the phenylalanine levels in afflicted subjects via PAL ability to catabolize phenylalanine.  Al-Hafid et al. teach that the nucleic acid encoding PAL could be either integrated into the genome or it may remain episomal (Abstract; p. 1-2; p. 3, lines 27-34; p. 4, lines 9-20; p. 5, lines 11-13; p. 13, lines 25-28; p. 15, lines 17-19; p. 25). 
	Al-Hafid et al. teach reducing the phenylalanine levels and not reducing the levels of propionic acid to treat propionic acidemia (PA) (claims 66, 68, 83, 118, 119, and 126).  However, extrapolating the teachings of Al-Hafid et al. to propionic acidemia is suggested by the prior art.  For example, Yanicelli teaches diseases associated with inborn errors in the propionate catabolism, wherein the inborn errors lead to the accumulation of increased levels of propionic acid in blood (i.e., PA).  Yanicelli teaches that therapy involves reducing the plasma levels of propionic acid via nutritional therapy (p. 281-282; p. 286).  As noted above, Al-Hafid et al. teach the necessity of developing genetically-engineered probiotic bacterium for therapy because adherence to a life-long nutritional therapy is difficult.  Based on the combined teachings of Al-Hafid et al. and Yanicelli, one of skill in the art would have reasonably concluded that modifying Al-Hafid et al. by engineering the probiotic bacterium to express enzymes involved in the 
	Furthermore, Textor et al. teach that the most common and most established propionate catabolism pathway is the [Symbol font/0x61]-carboxylation of propionyl-CoA to (S)-methylmalonyl-CoA and conversion to its (R)-isomer which further rearranges to succinyl-CoA (p. 429, column 1).  While not specifically taught by Textor et al., it was known in the prior art that the enzymes involved in the catabolism of propionate to succinate are PrpE, PccB, AccA, MmcE, and Mut (see Mutka et al., Fig. 2).  As evidenced Murli et al., Mut comprises MutA and Mut B subunits (see paragraph bridging p. 501 and 502).  Furthermore, Murli et al. teach that PrpE-PccB-AccA1 and MmcE-MutAB belong to two different pathways: the PCC pathway and the mutase/epimerase pathway, respectively; Murli et al. teach engineered bacterial cells comprising both the PCC and the mutase/epimerase pathways (claims 66, 84, 86, and 91) (p. 501, column 2, first full paragraph; p. 503, column 2, second paragraph; paragraph bridging p. 506 and 507).  One of skill in the art would have found obvious to specifically express the enzymes involved in the PCC and the mutase/epimerase pathways to achieve the predictable result of obtaining a therapeutic bacterium suitable to be used in methods for reducing propionate levels in PA patients.  By doing so, one of skill in the art would have obtained a therapeutic bacterium comprising nucleic acid sequences encoding PrpE, PccB, AccA1, MmcE, MutA, and Mut B (claim 66).  One of skill in the art would have also found obvious to express the PCC and the mutase/epimerase pathways from different expression cassettes comprising either the same inducible promoter responding to oxygen levels or different inducible promoters (claims 87-91) to achieve 
	With respect to claims 127-130, Al-Hafid et al. teach that at least 2-fold reduction in the phenylalanine levels could be achieved (see p. 40, lines 4-9; Fig. 9).  One of skill in the art would have found obvious to optimize the method by just using routine experimentation such as to achieve the same reduction in the propionate and methylmalonate levels.  Routine optimization is not considered inventive and no evidence has been presented that achieving the claimed reduction levels was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  The applicant is also directed to In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955), where the court found:
	"More particularly, where the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine     experimentation."

The cited prior art does not specifically teach the SEQ ID NOs: recited in claims 66 and 92-97.  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, there is no evidence on the record that using the claimed sequences results in an unexpected property over the cited prior art.  The essential components (i.e., the prpE, pccB, accA1, mmcE, and mutAB genes) are taught by the combined art above.  Using the specific SEQ ID NOs recited in the instant claims is not significant because there is no evidence of record that they provide a novel feature.
prima facie obvious at the time of its effective filing date.

13.	Claims 66, 68, 71, 75, 83, 84, 86-97, 118, 119, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Horng et al. (Biochem. Eng. J., 2013, 78: 73-79).
	The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach a propionate transporter (claim 71).  Horng et al. teach prpP gene encoding a propionate permease involved in propionate uptake, wherein prpP overexpression increases the substrate for prpE (p. 74, column 1, lines 2-7).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. by further including the prpP gene to achieve the predictable result of obtaining a composition suitable to be used to lower propionic acid levels in the blood of PA patients.  
With respect to claim 75, it is noted that there is no evidence on the record that the claimed arrangement results in an unexpected property.  The arrangement is not significant if it does not provide a novel feature.  One of skill in the art would have known that all that is required to lower the propionate levels is to express PrpE, PccB, AccA1, MmcE, MutA, and Mut B and PrpP.  Thus, one of skill in the art would have readily recognized the arrangement of genes and promoters as a matter of design  from the same inducible promoter or from a different expression cassette/vector comprising the same inducible promoter to achieve the predictable result of obtaining a composition suitable for the efficient reduction of propionate levels.    
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	Claims 66, 68, 83, 84, 86-97, 118, 119-121, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Duan et al. (Appl. Environ. Microbiol., 2008, 74: 7437-7438; of record in the parent application 15/379,445).
The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach E. coli strain Nissle (claims 120 and 121).  However, using E. coli strain Nissle is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Duan et al. teach that E. coli strain Nissle is a probiotic bacteria suitable for therapeutic delivery to the intestine (Abstract; p. 7437, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. by using E. coli strain Nissle as the probiotic bacterium to achieve the predictable result of obtaining a composition suitable to lower blood propionate levels.
prima facie obvious at the time of its effective filing date.

15.	Claims 66, 68, 71, 75, 83, 84, 86-97, 118, 119, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., Mutka et al., and Horng et al., in further view of both Levanon et al. (Biotech. Bioeng., 2005, 89: 556-564) and Ashida et al. (Nature Chem. Biol., 2012, 8: 36-45).  
The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., Mutka et al., and Horng et al. are applied as above for claims 66, 68, 71, 75, 83, 84, 86-97, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., Mutka et al., and Horng et al. do not teach that the promoter responding to oxygen level is an FNR-responsive promoter (claims 77, 78, 81, and 82).  However, using an FNR-responsive promoter is suggested by the prior art.  For example, Al-Hafid et al. teach probiotic bacteria for administration to the intestine (p. 14, lines 26-30; p. 25, lines 20-25; p. 26, lines 19-23; p. 28, lines 1-2; paragraph bridging p. 39 and 40).  Levanon et al. teach that E. coli transcription factor FNR which is activated under low oxygen levels and in turn activates genes which allow growth under anaerobic conditions (Abstract; p. 557, column 1, second paragraph).  Ashida et al. teach that intestinal lumen is anaerobic (p. 36, column 2, first full paragraph; p. 37, Fig. 1).  Based on these combined teachings, one of skill in the art would have found obvious to use an FNR-responsive promoter as the oxygen-responsive promoter to achieve the predictable result of obtaining a composition suitable to lower BCAA levels upon delivery to the gut.  
prima facie obvious at the time of its effective filing date.

16.	Claims 66, 68, 83, 84, 86-97, 118, 119, 122-124, and 126-130 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each Yanicelli, Textor et al., Murli et al., and Mutka et al., in further view of Steidler et al. (Nature Biotech., 2003, 21: 785-789; of record in the parent application 15/379,445).
	The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach a thymine auxotroph (claims 122-124).  Steidler et al. teach using thymidine auxotrophy for biological containment of therapeutic bacteria delivered to the human intestine (Abstract; p. 785; p. 787, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. by using thymidine auxotrophy as taught by Steidler et al. to achieve the predictable result of obtaining a therapeutic bacterium that could be contained when needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

17.	Claims 66, 68, 83, 84, 86-97, 116, 118, 119, 125, and 12-1306 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hafid et al. taken with each .
	The teachings of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. are applied as above for claims 66, 68, 83, 84, 86-97, 118, 119, and 126-130.  Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. do not teach a toxin (claim 125).  Amalaradjou et al. teach active containment of therapeutic bacteria via expressing a toxin controlled by an environmental cue (p. 384, column 2, second paragraph; paragraph bridging p. 384 and 385).  One of skill in the art would have found obvious to modify the genetically-engineered probiotic bacterium of Al-Hafid et al., Yanicelli, Textor et al., Murli et al., and Mutka et al. by using a toxin under the control of a promoter induced by environmental conditions not present in the gut to achieve the predictable result of obtaining a therapeutic bacterium that could be contained when needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
18.	The arguments address the references individually and are not found persuasive because none of the references has to teach each and every claim limitation.  At no point did the applicant address the combination of all cited references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	The applicant argues that modifying Al-Hafid as stated the instant rejection would render Al-Hafid inoperable for its purpose of treating phenylketonuria.
	This is not found persuasive.  Al-Hafid relates to the field of treating diseases characterized by the accumulation of toxic metabolites; treatment is achieved by using bacteria overexpressing enzymes involved in the catabolism of the toxic metabolites.  Replacing PAL with enzymes involved in the catabolism of other toxic metabolites (such as propionate) would not render Al-Hafid inoperable for its purpose and would not change its principle of operation.  

The argument of lack of motivation is not found persuasive.  The cited prior art provides the motivation and the reasonable expectation of success in extrapolating Al-Hafid’s teachings to other diseases.  Apart from arguments, the applicant did not provide any evidence to the contrary.

The following arguments are not new and were previously addressed: (i) the arguments related to claims 127-130; the hindsight bias; (iii) the examiner generally alleges that any disease could be treated with any recombinant bacterium expressing any enzyme; and (iv) none of Horng, Duan, Levanon, Ashida, Steidler, and Amalaradjou cures the deficiencies of Al-Hafid et al., Yanicelli, Textor, Murli, and Mutka.

	The applicant argues that Duan teaches secreted therapeutic proteins, which is different from the claimed recombinant bacterium.  
E. coli Nissle as a probiotic bacteria suitable for administration to the intestine.  Based on the combined teachings of Al-Hafid and Duan, one of skill in the art would have readily recognized that E. coli Nissle could be used as the probiotic bacterium.
	
19.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ILEANA POPA/Primary Examiner, Art Unit 1633